Case 19-24152-JAD         Doc 37    Filed 01/16/20 Entered 01/16/20 16:13:29           Desc Main
                                    Document     Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               )
                                                     ) Bankruptcy No. 19-24152-JAD
GARY M. FIEBER,                                      )
                                                     ) Chapter 13
                               Debtor,               )
                                                     )
UNITED STATES OF AMERICA,                            )
INTERNAL REVENUE SERVICE,                            ) Hearing Date: Jan. 27, 2020
                                                     )
                               Movant,               )
                                                     )
         v.                                          ) Document No.
                                                     ) Related to Document No. 26
GARY M. FIEBER,                                      )
                                                     )
                               Respondent.           )

                            OBJECTION TO CONFIRMATION
                     OF CHAPTER 13 PLAN DATED NOVEMBER 21, 2019

         The United States of America, on behalf of the Internal Revenue Service, by its attorneys,

Scott W. Brady, United States Attorney for the Western District of Pennsylvania, and Jill Locnikar,

Assistant United States Attorney, objects to the proposed Chapter 13 Plan dated November 21, 2019,

filed by Debtor.

         1.     The Internal Revenue Service has a claim against the above-named Debtor in the

amount of $331,604.99, which amount includes secured claims in the amount of $3,205, unsecured

priority claims in the amount of $74,487.48, and general unsecured claims in the amount of

$253,912.51. Part of the priority claim ($45,000) is based on estimates because the IRS is either

requesting amended income tax returns for the years 2017 and 2018 or will refer these years for

audit.
Case 19-24152-JAD        Doc 37     Filed 01/16/20 Entered 01/16/20 16:13:29              Desc Main
                                    Document     Page 2 of 4



       2.      Debtor's Chapter 13 Plan proposes to pay the IRS a priority claim of only $11,206.02.

The plan does not provide for any payment to the IRS on its secured claim.

       3.      Under section 1322(a)(2) of the Bankruptcy Code, priority tax claimants must be paid

in full under a Chapter 13 Plan. 11 U.S.C. § 1322(a)(2).

       4.      Under sections 1325(a)(5) and 511 of the Bankruptcy Code, secured tax claimants

must retain their liens and receive full payment of their value with interest at the current statutory

rate (5 percent). 11 U.S.C. §§ 1325(a)(5) and 511.

       5.      Debtor's Chapter 13 Plan fails to comply with Bankruptcy Code sections1322(a)(2)

and 1325(a)(5).

       WHEREFORE, the United States respectfully requests that this Honorable Court deny

confirmation of Debtor's Chapter 13 Plan.

                                                      Respectfully submitted:

                                                      SCOTT W. BRADY
                                                      United States Attorney

   Dated: 1/16/2020                            BY: /s/ Jill Locnikar
                                                      JILL LOCNIKAR
                                                      Assistant United States Attorney
                                                      Joseph F. Weis, Jr. United States Courthouse
                                                      700 Grant Street, Suite 4000
                                                      Pittsburgh, PA 15219
                                                      Tel: (412) 894-7429
                                                      Fax: (412) 644-4549
                                                      Email: jill.locnikar@usdoj.gov
                                                      PA ID No. 85892
Case 19-24152-JAD          Doc 37     Filed 01/16/20 Entered 01/16/20 16:13:29                  Desc Main
                                      Document     Page 3 of 4


                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                    )
                                                          ) Bankruptcy No. 19-24152-JAD
GARY M. FIEBER,                                           )
                                                          ) Chapter 13
                                 Debtor,                  )
                                                          )
UNITED STATES OF AMERICA,                                 )
INTERNAL REVENUE SERVICE,                                 ) Hearing Date: Jan. 27, 2020
                                                          )
                                 Movant,                  )
                                                          )
         v.                                               ) Document No.
                                                          ) Related to Document No. 26
GARY M. FIEBER,                                           )
                                                          )
                                 Respondent.              )

                         CERTIFICATE OF SERVICE OF OBJECTION
              TO CONFIRMATION OF CHAPTER 13 PLAN DATED NOVEMBER 21, 2019

        I certify under penalty of perjury that I served or caused to be served the above-captioned pleading
on the parties at the addresses specified below or on the attached list on January 16, 2019 .

Service by Electronic Notification:

Brian C. Thompson on behalf of Debtor
bthompson@thompsonattorney.com

Ronda J. Winnecour Chapter 13 Trustee
cmecf@chapter13trusteewdpa.com

Service by First Class Mail:

Gary M. Fieber, 102 Golden Eagle Drive, Venetia, Pennsylvania 15367



                                                          SCOTT W. BRADY
                                                          United States Attorney

                                                          /s Jill Locnikar
                                                          JILL LOCNIKAR
                                                          Assistant United States Attorney
Case 19-24152-JAD           Doc 37    Filed 01/16/20 Entered 01/16/20 16:13:29                    Desc Main
                                      Document     Page 4 of 4


                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                    )
                                                          ) Bankruptcy No. 19-24152-JAD
GARY M. FIEBER,                                           )
                                                          ) Chapter 13
                                 Debtor,                  )
                                                          )
UNITED STATES OF AMERICA,                                 )
INTERNAL REVENUE SERVICE,                                 ) Hearing Date: Jan. 27, 2020
                                                          )
                                 Movant,                  )
                                                          )
         v.                                               ) Document No.
                                                          ) Related to Document No. 26
GARY M. FIEBER,                                           )
                                                          )
                                 Respondent.              )


                                                  ORDER

         Upon consideration of the Objection to Confirmation of the Chapter 13 Plan, it is this     day of

     , 2020,

         ORDERED that confirmation of the Chapter 13 Plan filed by Debtor is denied.




                                                          ______________________________
                                                          UNITED STATES BANKRUPTCY JUDGE
